DETAILED ACTION
This Office action is in response to the Amendment/Request for Reconsideration-After Non-Final Rejection filed on May 26, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oikarinen et al. (U.S. Pub. No. 2013/0249520 A1, reference previously provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, Oikarinen discloses (Fig. 1) a voltage regulator circuit (100) configured to receive an input voltage (VIN) and generate a first output voltage, the voltage regulator circuit having a shutdown enabled mode (bypass mode), the voltage regulator circuit comprising: 
a regulator control circuit (102) configured to control a plurality of switches (Q1-Q3B) to generate the first output voltage (Para. 0012-0022) at a first output node (lower output node 106), 
wherein, during the shutdown enabled mode (bypass mode), the regulator control circuit is configured to stop generating the first output voltage and couple the input voltage to a second output node (upper output node 106) and provide a second output voltage different from the first output voltage to the second output node (Para. 0012-0022). 

In re claim 2, Oikarinen discloses wherein the second output node is the same as the first output node (See Fig. 1, upper output node 106 and lower output node 106 are technically the same node).

In re claim 3, Oikarinen discloses (Fig. 1) a first feedback path between the regulator control circuit and the first output node, wherein the first feedback path includes a first switch of the plurality of switches, and wherein, during the shutdown enabled mode, the regulator control circuit is configured to open the first switch to disconnect the first feedback path (Para. 0012-0022).

In re claim 4, Oikarinen discloses wherein during a shutdown disabled mode, the regulator control circuit is configured to: resume generating the first output voltage (Para. 0012-0022); and control the first switch to close to connect the first feedback path (Para. 0012-0022).

In re claim 5, Oikarinen discloses (Fig. 1) a second feedback path between the regulator control circuit and the second output node, wherein the second feedback path includes a second switch of the plurality of switches, and wherein, during the shutdown enabled mode, the regulator control circuit is configured to open the second switch to disconnect the second feedback path (Para. 0012-0022).

In re claim 6, Oikarinen discloses wherein during a shutdown disabled mode, the regulator control circuit is configured to: resume generating the first output voltage (Para. 0012-0022); control the second switch to close to connect the second feedback path; and control a third switch to open to decouple the input voltage from the second output node (Para. 0012-0022).

In re claim 7, Oikarinen discloses wherein, during the shutdown disabled mode, the regulator control circuit is configured to couple the first output voltage to both the first output node and the second output node (Para. 0012-0022).

In re claim 8, Oikarinen discloses (Fig. 1) an inductor (L) coupled to the input voltage, wherein, during the shutdown enabled mode, the regulator control circuit is configured to control a fourth switch to close to couple the input voltage to the second output node and provide the second output voltage different from the first output voltage to the second output node, and wherein the fourth switch is coupled between the inductor and the second output node (Para. 0012-0022).

In re claim 9, Oikarinen discloses (Fig. 1) an inductor (L) coupled to the input voltage, wherein, during the shutdown enabled mode, the regulator control circuit is configured to control a fourth switch to close to couple the input voltage to the second output node and provide the second output voltage different from the first output voltage to the second output node, and wherein the fourth switch is coupled between the input voltage and the inductor (Para. 0012-0022).

In re claim 10, Oikarinen discloses wherein the voltage regulator circuit includes a DC-DC boost converter circuit (Para. 0012).

In re claim 11, Oikarinen discloses (Fig. 1) a method of operating a voltage regulator circuit (100) having a shutdown enabled mode (Bypass mode) and including a plurality of switches (Q1-Q3B), the method comprising:
 receive an input voltage (VIN) and control a plurality of switches to generate a first output voltage (Para. 0012-0022) at a first output node (lower output node 106); 
during a shutdown enabled mode (Bypass mode), stopping the generation of the first output voltage (Para. 0012-0022); and 
coupling the input voltage to a second output node (upper output node 106) and providing a second output voltage different from the first output voltage to the second output node (Para. 0012-0022).

In re claim 12, Oikarinen discloses wherein the second output node is the same as the first output node (See Fig. 1, upper output node 106 and lower output node 106 are technically the same node).

In re claim 13, Oikarinen discloses wherein the voltage regulator control circuit includes a first feedback path between the regulator control circuit and the first output node, wherein the first feedback path includes a first switch of the plurality of switches (Para. 0012-0022), the method comprising: during the shutdown enabled mode, opening the first switch to disconnect the first feedback path (Para. 0012-0022).

In re claim 14, Oikarinen discloses during a shutdown disabled mode: resuming the generation of the first output voltage; and controlling the first switch to close to connect the first feedback path (Para. 0012-0022).

In re claim 15, Oikarinen discloses wherein the voltage regulator circuit includes a second feedback path between the regulator control circuit and the second output node, wherein the second feedback path includes a second switch of the plurality of switches (Para. 0012-0022), the method comprising: during the shutdown enabled mode, opening the second switch to disconnect the second feedback path (Para. 0012-0022).

In re claim 16, Oikarinen discloses during a shutdown disabled mode: resuming the generation of the first output voltage (Para. 0012-0022); controlling the second switch to close to connect the second feedback path (Para. 0012-0022); and controlling a third switch to open to decouple the input voltage from the second output node (Para. 0012-0022).

In re claim 17, Oikarinen discloses during the shutdown disabled mode, coupling the first output voltage to both the first output node and the second output node (Para. 0012-0022).

In re claim 18, Oikarinen discloses (Fig. 1) a voltage regulator circuit (100) configured to receive an input voltage (VIN) and generate a first output voltage (Para. 0012-0022), the voltage regulator circuit having a shutdown enabled mode (Bypass mode), the voltage regulator circuit comprising: 
means for controlling (102) a plurality of switches (Q1-Q3B) to generate a first output voltage (Para. 0012-0022) at a first output node (lower output node 106); 
during a shutdown enabled mode (Bypass mode), means for stopping the generation of the first output voltage (Para. 0012-0022); and 
means for coupling the input voltage to a second output node (upper output node 106) and means for providing a second output voltage different from the first output voltage to the second output node (Para. 0012-0022).

In re claim 19, Oikarinen discloses a first feedback path between the regulator control circuit and the first output node; and means for disconnecting the first feedback path (Para. 0012-0022).

In re claim 20, Oikarinen discloses wherein the voltage regulator circuit includes a shutdown disabled mode, the regulator control circuit comprising: means for resuming the generation of the first output voltage (Para. 0012-0022); and means for connecting the first feedback path (Para. 0012-0022).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838